Citation Nr: 1230971	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $13,156.80, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to August 1970 and from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Committee on Waivers and Compromise of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board previously denied the Veteran's claim in August 2007.  Thereafter, following the Veteran's timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), in a Memorandum Decision, dated in October 2009, the Court vacated the Board's decision so that the Board could make factual findings in accordance with the Court's decision.  In April 2011, the Board remanded the case to provide the Veteran with an opportunity to present testimony before a member of the Board.  In December 2011, the Board again remanded this case in order to provide the Veteran with a hearing before a member of the Board at the RO that is currently most local to him, which was the RO in St. Petersburg, Florida.  However, the requested hearing was not held due to circumstances involving the Veteran's incarceration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, a determination must be made as to whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

In viewing these various factors, one of the reasons for the denial of the Veteran's request for a waiver was that the Veteran bore fault in the creation of the debt.  The Veteran has argued that the creation was not his fault.  He has cited to the premise that VA knew that he was incarcerated and committed administrative error in making any payments, and that his spouse at the time was not told of her rights to any of his payments.  In February 2010 correspondence, the Veteran's representative alleged that the debt in question was erroneously created.  

The Board finds that the Veteran's arguments are not limited to the "fault" factors articulated for consideration of a waiver.  Rather, his arguments, while overlapping, also pertain to whether the creation of the debt at issue was valid, particularly since he has claimed sole administrative error and "erroneous creation."  

Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board on the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue must precede consideration of the waiver issue. 

In that consideration of the propriety of the creation, for a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was either legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). 

While the case was in remand status, the Veteran also requested that a paid and due audit of his VA benefits be performed.  Thus, the claim must also be remanded so he can be provided an audit.

The Board notes that the Veteran has made multiple requests for a Board hearing on the waiver issue.  Should the creation matter not be resolved in his favor, another attempt should be made to schedule the Veteran for a Travel Board hearing or a videoconference hearing, if he has been released from incarceration.  The record variably reflects that he may be scheduled to be released in September or October 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake a paid and due audit of the Veteran's compensation benefits account in order to provide the basis for the calculation of the overpayment in this case.   In addition, the audit should include the amount of the overpayment that was repaid by the Veteran, if any.  A copy of the written audit should be associated with the claims file and another provided to the Veteran and his representative.

2.  Adjudicate the issue of whether the overpayment was properly created, to include the raised matter of sole administrative error.  If the claim continues to be denied, including on this basis, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the opportunity to respond.

3.  If it is determined that creation was proper and the claim continues to be denied, then schedule the Veteran for a Travel Board hearing or a videoconference hearing before returning the case to the Board.  In scheduling a hearing, attempt to determine if the Veteran will be released from incarceration so he can attend the hearing.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

